March 10, 2009

 

Mr. Troy D. Cook

Executive Vice President – Finance,

Chief Financial Officer, Secretary and

Treasurer

NPC International, Inc.

7300 West 129th Street

Overland Park, KS 66213

 

Dear Troy:

Your Amended and Restated Employment Agreement with NPC International, Inc. (the
"Company"), dated as of December 29, 2008 (the "New Employment Agreement"),
became effective by its terms on January 1, 2009 and technically only has
prospective application. The New Employment Agreement amended the Employment
Agreement with the Company originally entered into on May 3, 2006 (the "Original
Employment Agreement").

By its terms, the Original Employment Agreement would, among other things,
determine the calculation and timing of payment of your bonus compensation for
your service to the Company in 2008. However, it is your intention, and that of
the Board of Directors and the Compensation Committee acting on behalf of the
Company, that the provisions set forth in Section 4.2 of the New Employment
Agreement should instead govern the calculation, timing of payment and other
matters addressed therein with respect to your bonus compensation for your
service to the Company in 2008. Accordingly, this letter will serve as
confirmation of our agreement that your bonus compensation for your service to
the Company in 2008 will be determined in accordance with Section 4.2 of the New
Employment Agreement, notwithstanding the terms of the New Employment Agreement
or the Original Employment Agreement. For purposes of all filings with the
Securities and Exchange Commission, this letter agreement will be referred to as
"Amendment, dated as of March 10, 2009, to Amended and Restated Employment
Agreement, dated as of December 29, 2008, by and between NPC International,
Inc., NPC Acquisition Holdings, LLC and Troy D. Cook."

Please acknowledge your agreement with the foregoing by signing in the space
indicated below and returning the same to me at your earliest convenience.

Very truly yours,

/s/ James K. Schwartz

James K. Schwartz

President and Chief Executive Officer

 

 

/s/ Troy D. Cook

 

 

Troy D. Cook

 

 

Executive Vice President – Finance,

 

 

Chief Financial Officer, Secretary and Treasurer

 

 

 

 